975 So. 2d 1245 (2008)
Chavaris BESS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-4166.
District Court of Appeal of Florida, Fourth District.
March 12, 2008.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed without prejudice to defendant's right to seek post-conviction relief. See Wilson v. State, 814 So. 2d 1203 (Fla. 2d DCA 2002).
STONE, STEVENSON and TAYLOR, JJ., concur.